FILED
                              NOT FOR PUBLICATION                           NOV 02 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



CHRISTY McGOWAN,                                  No. 09-16490

                Plaintiff - Appellant,            D.C. No. 2:07-cv-01756-JWS

  v.
                                                  MEMORANDUM *
EARL ALLEN BOEK, individually and
partner; et al.,

                Defendants - Appellees.



                     Appeal from the United States District Court
                              for the District of Arizona
                     John W. Sedwick,** District Judge, Presiding

                             Submitted October 19, 2010 ***

Before:         O’SCANNLAIN, LEAVY, and TALLMAN, Circuit Judges.

       Christy McGowan appeals pro se from the district court’s judgment

dismissing without prejudice her action alleging claims as the purported trustee for

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          **
             The Honorable John W. Sedwick, United States District Judge for the
District of Alaska, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Wasasa Enterprises, an Arizona joint stock company. We have jurisdiction under

28 U.S.C. § 1291. We review de novo, Johns v. County of San Diego, 114 F.3d

874, 876 (9th Cir. 1997), and we affirm.

      The district court properly dismissed the action because McGowan, who is

not a licensed attorney, may not pursue the action on behalf of Wasasa Enterprises.

See 28 U.S.C. § 1654; Licht v. Am. W. Airlines (In re Am. W. Airlines), 40 F.3d

1058, 1059 (9th Cir. 1994) (per curiam) (“Corporations and other unincorporated

associations must appear in court through an attorney.”); United States v. High

Country Broad. Co., 3 F.3d 1244, 1245 (9th Cir. 1993) (per curiam) (in an action

against a corporation that had not retained counsel, the corporation’s president and

sole shareholder could not intervene pro se because it would circumvent the

requirement that the corporation be represented by counsel).

      McGowan’s subrogation argument is unpersuasive.

      AFFIRMED.




                                           2                                  09-16490